Bell, J.
The general purpose of the statutes establishing police courts can hardly be mistaken. The number of justices of the peace in our larger towns had become so increased, and the business consequently so divided, that it was not worthy the attention of persons who were well qualified to discharge the duties of the office. It became, therefore, desirable to establish a single court, with the jurisdiction of a justice of the peace ; to exclude other magistrates generally from acting as such, and to provide a suitable compensation for the justice of such court, sufficient to secure the service of a competent magistrate. To effect this purpose, provision was made for the appointment of a police justice, and an associate, to act where the former was from any cause unable. Jurisdiction in civil cases was broadly given “ of all suits and actions,” triable before a justice of the peace, and writs were forbidden to be made returnable before justices of the peace in the town, and cognizance of all crimes, offences and misdemeanors committed within the town, and falling within a justice’s jurisdiction. The court thus constituted is required to hear and determine all suits, complaints and prosecutions, in like manner as justices of the peace, and the town is required to pay to the judge a suitable annual salary. Comp. Stat. 444, ch. 185.
If the statute had stopped here, the jurisdiction would seem to be confined to cases of offences “ committed within the town.” But the first clause of the fourth section provides that “ all warrants issued by said court, or by any justice of the peace within such town, shall be made returnable and shall be returned before said court.”
*184The controversy in this case is, whether this provision confers any additional authority beyond that given by the first section. And we think no reasonable doubt can be entertained that the cases required to be returned to the police court are to be there heard and determined. No other purpose could be answered by their being so returned; and as no magistrate could have jurisdiction to try a party arrested upon a warrant, unless the process was returned before him, it would follow that in cases where the warrant is returned before the police court, the examination or trial must be had there, or not at all. By section 2, also, the police court is required to hear and determine all suits, complaints and prosecutions, in like manner as is by law provided for the exercise of the powers and authority which are or may be vested in justices of the peace, and justices must hear and determine all cases of a criminal character, in which the warrant is properly returned before them. The same duty seems imposed on the police justice by this section.
It is, however, contended that the language of this section, “ all warrants,” is not to be understood as extending further than to the class of cases mentioned in the first section, “ offences committed within such town,” as if it had read, “ all warrants in the cases aforesaid.” But there does not seem to be any just ground for making such an exception. The language is entirely unqualified, and it could not have been introduced by any oversight. Where the language applies to all cases, it cannot be properly restricted to a part, unless the obvious and natural meaning would be inconsistent with the context. No such inconsistency appears. The first section gives “ cognizance of all crimes, and offences, and misdemeanors, committed within the town,” but it contains no word indicating that the court might not by other provisions have jurisdiction of cases arising elsewhere.
The mischiefs designed to be provided for by the institution of the new court, were by no means confined to cases arising in the town. They existed equally in cases arising any where, and stood in need of the same remedy ; and the rules of construe*185tion require that, in cases of doubt, that construction should be preferred which best obviates the mischiefs and advances |he remedy contemplated by the statute. 1 Kent’s Com. 463.
An argument is drawn from the provision in relation to the payment of fines, forfeitures and costs to the town, but it strikes us with no force. It seems to have been the design of the law to throw upon the town the expense of maintaining the police court, and to allow it the fines, forfeitures and costs, as to some extent an indemnity, just as is done as to counties in the case of other courts. If the costs are paid to the town, and there is any portion of them which they are not entitled to retain, as the fees of sheriffs and witnesses, they are of course to be paid over to those to whom they belong.

Motion dismissed.